Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment re Current Response
Claim 3 is presented as “Original”. However, examiner notes that the dependency of claim 3 has been changed from “2” to “1”. Therefore proper status identifier should be used to reflect the correct status of claim 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the third circuit component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 and 8-13 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-11, 14, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young US 20170026071 A1 in view of Onodera et al US 20150042417 A1.
As per claim 1, Young discloses a radio frequency module (figs. 9, 10, 12, 15)  comprising: a substrate 394 including a first principal surface (fig. 12 upper side); 5a first circuit component (104a) disposed on the first principal surface; and a second circuit component (364a) stacked on the first circuit component (104a), wherein one of the first circuit component and the second circuit 10component includes a first filter (364a is a filter see  fig. 9 and fig. 10), another of the first circuit component  (104a) and the second circuit component (364a) includes a first switch (380) connected between an antenna connection terminal note fig. 10 and the first filter (364a). However, it fails to teach “the second circuit component is connected to the first circuit 15component via a via electrode in the first circuit component or a side wiring on a side surface of the first circuit component”. Onodera et al disclose a frequency module in which a multilayer substrate (second circuit component) is connected to a filter substrate (first circuit 15component) via a connection (via) electrode (see abstract). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Young in order to enable size reduction of the high frequency module (Onodera et al, para. [0013]).
As per claim 6, Young et al teaches a third circuit component (104b) disposed on the first principal surface of (394).
As per claim 7, the third circuit component includes a low noise amplifier (388/389) to amplify a RF signal.

As per claim 17, Young et al teaches a third circuit component (104b) disposed on the first principal surface of (394), the third circuit component includes a low noise amplifier (388/389) to amplify a RF signal.
 As per claim 20, see rejection of claim 1.
As per claim 3, rejection of claim 17.
As per claim 4, the filter 364 is shown in a receiver module (360 of fig. 9/para. [0075]. Therefore, it is a reception filter.
As per claim 8, 104b shown in fig. 10 further shows a switch 382 between LNA 388 and the first filter 364(a/b).
 As per claim 9, a fourth circuit component 364b is shown in the principal surface (see at least fig. 12).
As per claim 10, the fourth circuit component is shown as a filter see para. [0075] and fig. 9.
As per claim 11, the first switch 380 (fig. 10) is between the antenna connection terminal and the first filter (364a) and between the antenna connection terminal and the second filter 264b. (fig. 10 and fig 12 and para. [0075]).
As per claim 21, as evidence by US2006/0027841 (fig. 13, teaches a side wiring 108 connecting a first circuit and a second circuit), it is generally known in the art to provide a side wiring to connect a first circuit with a second circuit. Therefore, it would .
Allowable Subject Matter
Claim 2, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. It is alleged that Onodera fails to disclose a connection electrode that connect a first filter and a first switch. However, examiner notes that there is no limitation that an electrode connects a first filter and a switch in any of the pending claims. The claim(s) merely recites that one of the first circuit component and second circuit component includes a filter and the other of the first circuit component and second circuit component includes a switch. The claim(s) does not explicitly recite that one of the first circuit component and second circuit component is a filter and the other of the first circuit component and second circuit component is a switch to exclude other elements in the first circuit component and the second circuit component and to allow that connection between the first filter and the first switch.  Includes as recited in the not the switch) and filter 364a of Young would be connected with the electrode.” More concretely, Young and Onodera, even if combined, fail to teach or suggest a configuration including the structure of claim 1, in which the second circuit component (either the filter or the switch) is connected to the first circuit component (the other of the filter or the switch) via a via electrode in the first circuit component or a side wiring on a side surface of the first circuit component, as required by independent claim”.  However, such point of argument(s) is not convincing.  As explained above, there is no explicit limitation in the claim(s) that the switch and the filter are connected via the electrode. Therefore, applicant can not rely on such feature for patentability. Applicant’s comments seem to suggest the following limitations were intended to be recited in the claim (as oppose to the limitation currently recited in the last 3 lines of claim 1). The first filter of the one of the first circuit component and the second circuit component is connected to the first switch of the other of the first circuit component  and the second circuit component  via a via electrode  in the first circuit component or a side wiring surface of the first circuit component
Should the claims were amended to include such a feature(s) the rejection maybe overcome.  However, further consideration would be required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633